                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                 v.

    LOUIS HOLGER EKLUND,                           Case No. 3:18-cr-00035-SLG

                          Defendant.


     ORDER REGARDING NATURE AND FORMAT OF FILINGS WITH THIS
                            COURT

       In light of pro se defendant Louis Holger Eklund’s numerous recent filings

and the tenor of the language used therein, the Court finds it necessary to enter

this order regulating motion practice in this case. Effective immediately, all pretrial

filings by Mr. Holger must conform with this order.

       Mr. Holger has filed a series of notices that are not related to his defense of

the charges against him and are addressed to third parties not involved in his

criminal prosecution.1 Effective immediately, Mr. Holger shall restrict his filings to

motions that request specific relief from the Court or responses to motions filed by

the prosecution.       The Court directs Mr. Holger to Federal Rule of Criminal

Procedure 12(b), which provides a list of motions that may be made before trial.


1
  See, e.g., Docket 278 (Letter to Betsy Shilling); Docket 256 (Letter to Alyssa Milano). Some of
Mr. Holger’s filings falsely purport to be official documents such as orders from the President of
the United States, see, e.g., Docket 275, or arrest warrants for various officials involved in Mr.
Holger’s prosecution, see, e.g., Docket 285.




         Case 3:18-cr-00035-SLG Document 287 Filed 06/10/20 Page 1 of 3
Pursuant to Federal Rule of Criminal Procedure 47(b), any motion that Mr. Holger

files “must state the grounds on which its based and the relief or order sought.” If

Mr. Holger wishes to make any pretrial filing not explicitly listed in Federal Rule of

Criminal Procedure 12—for example a request for subpoenas under Rule 17 or a

notice under Rules 12.1, 12.2, or 12.3—he must clearly identify his authority for

doing so in the title of his filing.

        In many of his filings before this Court, including those which are motions,

Mr. Holger uses unacceptable language to refer to prosecutors and to court

officials, including the undersigned Judge.2 In all future filings Mr. Holger shall

refer to the undersigned only as “the judge” or “the Court” and to Mr. Walker, the

assigned Assistant United States Attorney, as “the prosecutor” or “the

government.”

        The Court finds these measures necessary to retain control over the docket

in this case3 and concludes that they will not restrict Mr. Holger’s constitutional

rights as a pro se criminal defendant. IT IS THEREFORE ORDERED that all future


2
  See, e.g., Docket 276 at 2 (referring to the undersigned as “the tyrannical wrinkled old hag
child rapeist [sic]”); Docket 195 at 2 (referring to the Assistant U.S. Attorney Jonas Walker as
“the nonsensical Pathological liar & convicted violent serial pedophile & rapeist [sic] who fancies
himself ‘the government’”).
3
  See United States v. W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008) (“[A] district court has the
authority to enter pretrial case management and discovery orders designed to ensure that the
relevant issues to be tried are identified, that the parties have an opportunity to engage in
appropriate discovery, and that the parties are adequately and timely prepared so that the trial
can proceed efficiently and intelligibly.”); see also id. (reciting the “‘well established’ principle that
‘[d]istrict courts have inherent power to control their dockets’” (alteration in original) (quoting
Atchison, Topeka & Santa Fe Ry. Co. v. Hercules, Inc., 146 F.3d 1071, 1074 (9th Cir. 1998))).

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Nature and Format of Filings with this Court
Page 2 of 3
          Case 3:18-cr-00035-SLG Document 287 Filed 06/10/20 Page 2 of 3
filings by Mr. Holger shall conform with this order. Any filings not in conformance

with this order will be stricken, effective immediately. The Court encourages Mr.

Holger to consult with his appointed standby counsel regarding this order.

       DATED this 10th day of June, 2020, at Anchorage, Alaska.


                                           s/ Sharon L Gleason
                                           UNITED STATES DISTRICT JUDGE




Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Nature and Format of Filings with this Court
Page 3 of 3
        Case 3:18-cr-00035-SLG Document 287 Filed 06/10/20 Page 3 of 3
